UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-1003


RIGOBERTO OSORIO-SANCHEZ,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   August 19, 2011                 Decided:   September 2, 2011


Before TRAXLER,   Chief   Judge,   and   GREGORY    and   DAVIS,   Circuit
Judges.


Petition denied by unpublished per curiam opinion.


Marc Seguinót, SEGUINÓT & ASSOCIATES, PC, Dunn Loring, Virginia,
for Petitioner. Tony West, Assistant Attorney General, Carl H.
McIntyre, Assistant Director, Justin R. Markel, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, DC, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Rigoberto          Osorio-Sanchez,      a   native      and    citizen        of

Mexico,       petitions          for   review    of   an   order     of    the     Board    of

Immigration          Appeals       (“Board”)     denying      his    motion       to    reopen

immigration proceedings.                  This court reviews the denial of a

motion to reopen for abuse of discretion.                        8 C.F.R. § 1003.2(a)

(2011); see INS v. Doherty, 502 U.S. 314, 323-24 (1992); Mosere

v. Mukasey, 552 F.3d 397, 400 (4th Cir.), cert. denied, 130 S.

Ct. 137 (2009).             We will reverse a denial of a motion to reopen

“only    if     it    is     arbitrary,     irrational,       or    contrary       to     law.”

Mosere, 552 F.3d at 400 (internal quotation marks omitted).

               In     his    appellate     brief,     Osorio-Sanchez          presents       no

argument relevant to whether the Board abused its discretion in

denying his motion to reopen.                   Therefore, we conclude that this

issue     has        been    abandoned      on      appeal.         Fed.     R.    App.     P.

28(a)(9)(A); United States v. Al-Hamdi, 356 F.3d 564, 571 n.8

(4th Cir. 2004) (“It is a well settled rule that contentions not

raised    in        the     argument     section      of   the      opening       brief     are

abandoned.”); Yousefi v. INS, 260 F.3d 318, 326 (4th Cir. 2001)

(stating failure to raise an issue in an opening brief results

in   abandonment            of    that   issue).       Accordingly,          we    deny     the

petition for review.               See In re: Osorio-Sanchez (B.I.A. Dec. 22,

2010).        We dispense with oral argument because the facts and

legal    contentions             are   adequately     presented      in    the     materials

                                                2
before   the   court   and   argument   would   not   aid   the   decisional

process.


                                                            PETITION DENIED




                                    3